DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 08/01/2022.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, measuring and evaluating alternating current (AC) current sensor values of all three phases and direct current (DC) current sensor values at a frequency that is higher than a clock frequency of an inverter; identifying an AC short-circuit current by subtracting a fundamental wave from the AC current sensor values; identifying an AC component of the DC current sensor value and identifying whether the AC component is higher than a value predefined for regular operation; comparing the AC short-circuit current and the AC component of the DC current sensor value; and identifying a short circuit for a phase for which two values of the AC short-circuit current and the AC component of the DC current sensor value are approximately equal;
Regarding claim 9, at least three alternating current (AC) current measurement units for measuring and evaluating AC current sensor values of all three phases; at least one direct current (DC) measurement unit for measuring DC current sensor values at a frequency that is higher than a clock frequency of an inverter; a DC ripple current identification unit for identifying an AC component of the DC current sensor value and identifying whether the AC component is higher than a value predefined for regular operation; an AC ripple current identification unit for identifying an AC short-circuit current by subtracting a fundamental wave from the AC current sensor values; a comparison unit for comparing the AC short-circuit current and the AC component of the DC current sensor value; and a short circuit identification unit for identifying a short circuit for a phase for which two values of the AC short-circuit current and the AC component of the DC current sensor value are approximately equal;
Regarding claim 11, measure and evaluate alternating current (AC) current sensor values of all three phases and direct current (DC) current sensor values at a frequency that is higher than a clock frequency of an inverter; identify an AC short-circuit current by subtracting a fundamental wave from the AC current sensor values; identify an AC component of the DC current sensor value and identify whether the AC component is higher than a value predefined for regular operation; compare the AC short-circuit current and the AC component of the DC current sensor value; and identify a short circuit for a phase for which two values of the AC short-circuit current and the AC component of the DC current sensor value are approximately equal;
 In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
/Scott Bauer/Primary Examiner, Art Unit 2839